Mathews, J.,
delivered the opinion of the court.
In this case the plaintiff claims title to a tract of land situated in the island of Cote Blanche. The cause was submitted to a jury in the court below, who found a verdict in his favor against the claims of the defendants and intervenor, and judgement being rendered thereon, these parties took appeals.
The titles set up on the part of the intervening party to the locus in quo, appears to us to be wholly unsupported by legal evidence; and as to this claim there can exist no doubt of the correctness of the verdict and judgement of the District Court.
The plaintiff claims the land in dispute in virtue of a title conceded to one Abraham Roberts, by the Spanish government, in the year 1792. The evidences in support of this title, are an order of survey of that date, and actual survey in 1802, and proof of possession by the grantee during three or four years. The locus in quo as between the plaintiff and defendants is admitted; and also, the genuineness and validity of all the mesne conveyances from the grantee down to said plaintiff. This title was reported favorably on by the land commissioners of the United States, and confirmed by an act of Congress, passed on the 29th of April, 1816.
The title set up by the defendants is an order of survey accorded to one Dumaret in the year 1790, under whom they hold. It does not appear that the land conceded was surveyed, or that the grantee ever took possession of it. This claim was confirmed by the same act of Congress.
The simple statement of these facts shows clearly that the plaintiff has shown the best title to the property in dispute^ according to principles recognised by this court in the case of Gonsoulin’s heirs vs. Brashears. 5 Mar. N. S. 33. In that . - n case a preference was accorded to a later order ol survey, accompanied by actual settlement, over one older, when the land was never occupied by the claimant. But in the present * case, the defendants rely greatly on their pleas of prescription, particularly that of ten years. And, according to the testi*418mony, it would prevail, unless the interruption alleged by the plaintiff, is to be supported.
The new prescription under the article 3485 of the L. Code, by which it is declared that if the plaintiff, after having made his demand, abandons or discontinues it, the interruption shall be considered as having never happened,can only operate in futuro, not having a retroactive effect.
The interruption alleged was made by the institution of a suit, in which the disputed premises were claimed by one of the immediate owners between the grantee and the plaintiff It was commenced under the Old Civil Code, and by the provisions of law then in force, did, ipso facto, interrupt prescription from the date of the citation. And this interruption took pla.ce, although suit was commenced in an incompetent tribunal. See Old Civil Code, p. 484, art. 52. The suit alluded to was brought in the Court of Probates for the parish of St. Mary, and was dismissed by the plaintiff in that action after the promulgation of the Louisiana Code. The article 3484 of this work, is precisely like the article 52 of the old code cited. But the new code contains additional provisions» found in the article 3485, by which it is declared that if the plaintiff after having made his demand, abandons or discontinues it, the interruption shall be considered as having never happened. This being new legislation on the same subject, (in conformity with general principles on the subject of interpretation of laws) could only operate in futuro, as they ought not to be allowed a retroactive effect. The counsel for the defendants, however, contends that the article 3485, is solely remedial in its effects, and may, therefore, be retrospective in its operation. The distinction as to laws merely remedial, and those which affect the rights of persons, is often difficult to be ascertained, as the shades between rights and remedies, in a legal point of view, frequently run much into each other.
Perhaps it cannot be said, strictly speaking, that the person who brought the suit in the Court of Probates, acquired thereby any additional right to the property which he sued for. But he clearly, by this act, prevented the loss of rights which he already had, for by the service of the citation the prescription which had already began to interfere with these rights, was interrupted; and once interrupted to the previous time, could never after be computed to acquire a right by prescription. It was an act which had produced its legal *419effect, which no legislative power could afterwards justly annul. We are, therefore, of opinion that the means of defence based on prescription cannot avail the defendants.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be affirmed, with costs.